DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
	Applicant’s election without traverse of Group I (claims 1-14, 17) in the reply filed on 9/28/2022 is acknowledge. Furthermore, Applicant has amended claim 15 to depend on claim 1, added the description recited in claim 2 into claim 16, and amended claim 18 to depend on claim 17. Applicant has submitted that examination of the withdrawn claims 15-16 and 18 should be rejoined for consideration. Therefore, claims 15-16 and 18 have been rejoined, and claims 1-18 have been considered in this Office Action.  
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/24/2020, 11/19/2020, 2/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rotating screw” recited in claim 14 (line 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2, 10, 11, 15-16 are objected to because of the following informalities:  
Claim 2 (lines 2, 3), claim 10 (line 2), claim 11 (line 2), claim 15 (lines 2-3, 6), claim 16 (lines 3-4) recite the limitation “the food material” in lines 2 and 3. This limitation should be changed to “the granular food material” to properly refer to the corresponding limitation recited in claim 1 (lines 1-2, 5).
Claim 16 is objected by virtue of its dependence to claim 15. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a granule precooling unit that precools the food material in the housing” in claim 17 (line 8). This limitation uses generic placeholder “unit” (Prong A); the term “unit” is modified by functional language “precools the food material in the housing” (Prong B); and the term “unit” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “a granule precooling unit that precools the food material in the housing” invokes 35 U.S.C. 112(f). For examination purposes, the limitation “” will interpreted as “vacuum pump” and equivalents, as indicated by Specification Par.0063 on page 22: “…The granule precooling unit 12 includes, for example, a vacuum device not shown and depressurizes the inside of the housing 2 in which the granular food material 8 is accommodated. The vacuum device is, for example, a vacuum pump…”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 (line 3), claim 4 (line 3) recite the limitation “the axial direction”. There is insufficient antecedent basis for this limitation in the claim.
Claims 8 (line 4), claim 9 (line 4) recite the limitation “bellows-like annular portion”. It is unclear what is meant by this limitation. The annular portion 38 shown in Drawings fig.11 is a bellows. However, it is unclear what is meant by “bellows-like”. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-16 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As recited in claim 15 (lines 1-2), claim 15 depends on claim 1; however, claim 15 fails to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 is rejected by virtue of its dependence to claim 15. 
Similarly, as recited in claim 18 (lines 1-2), claim 18 depends on claim 17; however, claim 18 fails to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, 10-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. Embodiment Figure 1 (U.S. Patent No. 8,974,110 B2) in view of Gao et al. (U.S. Pub. No. 2018/0303121 A1).
Regarding claim 1, Matsuda Embodiment Fig.1 discloses a granule preheating device (hopper 2, Matsuda fig.1) which preheats a granular food material stored at a low temperature to a predetermined preheating temperature suitable for processing (raw powder such as wheat flour, strong flour, weak flour, or barley flour, rye flour, oat flour, or corn flour, etc., is preheated in hopper 2 at low temperature to a predetermined temperature, Matsuda Col.2 lines 60-63 & Col.4 lines 18-23) before processing the granular food material with a food processing machine (mixer 3, Matsuda fig.1), the granule preheating device (hopper 2, Matsuda fig.1) comprising: 
a housing (hopper body 4, Matsuda fig.1) that accommodates the granular food material (hopper body 4 stores raw powder, as indicated by Matsuda Col.2 lines 64-65), 
a stirring shaft (stirring device 5, Matsuda fig.2) [note that as shown in the Instant Application fig.1 and fig.11, the stirring shaft 3 includes the rotating shaft 31 and the stirring blade 32; therefore, the prior art Matsuda stirring device 5 (stirring device 5 includes rotating shaft 51 (Matsuda fig.1) and blade portions 521, 522 (Matsuda fig.2)) is equivalent to the stirring shaft 3 of the Instant Application] that rotates a stirring blade (stirrer 52 includes portions 521 and 522, Matsuda fig.2) to stir the granular food material in the housing (the raw powder is stirred in the hopper body 4, as indicated by Matsuda Col.2 lines 65-66), 
a heating device (temperature-controlled air supply device 6, Matsuda fig.1) that heats the granular food material in the housing (temperature-controlled air supply device 6 is used to heat the raw power in the hopper body 4 to a predetermined temperature, as indicated by Matsuda Col.2 lines 66-67, Col.3 line 1, Col.4 lines 14-16, Col.5 lines 9-13), and 
a control device (controller 50, Matsuda fig.1) that is configured to control at least the heating device so as to preheat the granular food material being stirred by the stirring shaft until the temperature is uniformly increased to the predetermined preheating temperature of 25°C or higher and 30°C or lower suitable for processing (controller 50 is used to control the setting of temperature of the temperature-controlled air supply device 6 to preheat the raw powder being stirred to the predetermined temperature of 20°C to 25°C before transferring the powder to the mixer 3 for processing, as indicated by Matsuda Col.4 lines 18-21 & Col.6 lines 20-24); Col.4 lines 20-21 cited: “controller 50 for setting the temperature of the temperature-controlled air” & Col.6 lines 20-24 cited: “the raw powder immediately before being kneaded by the mixer 3 can be heated or cooled to uniformly reach a predetermined temperature (for example, a temperature range of 20°C to 25°C when wheat flour is used as the raw powder).”).
Matsuda does not expressly disclose that the predetermined preheating temperature of 25°C or higher and 30°C or lower as required by the claim. 
However, the court has held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, Matsuda discloses that the raw powder temperature can be heated or cooled at a temperature suitable for preparing dough of bread, sweets, and the like because the hopper 2 has the stirring device, the temperature-controlled air supply device 6, and controller 50; and the raw powder can be heated or cooled to uniformly reach a predetermined temperature in order to stably prepare high-quality dough [Matsuda, Col.6 lines 16-25]. Therefore, the predetermined temperature is disclosed to be a result effective variable in that changing the predetermined temperature changes the quality of raw powder which affects the quality of dough.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matsuda, by making the predetermined temperature to be 25°C or higher and 30°C or lower as a matter of routine optimization since the court has held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05 II (A).
The modified Matsuda Embodiment Fig.1 teaches the apparatus as set forth above, but does not teach:
the heating device is a microwave irradiation device that irradiates the granular food material with microwaves, and 
the predetermined preheating time of 10 minutes or less.
Gao teaches a granular food material preparation method (granular food material can comprise granular texture edible composition, as indicated by Gao Par.0117; and also flour, starches, proteins, etc., as indicated by Gao Par.0092), comprising:
the heating device is a microwave irradiation device that irradiates the granular food material with microwaves (the granular food material is heated by microwave radiation, as indicated by Gao Par.0127: “the heat process is electromagnetic radiation, especially, but not limited to, microwave radiation”; it is well known that microwave device irradiates microwaves), and 
the predetermined preheating time of 10 minutes or less (as indicated by Gao Par.0131-0132, the predetermined amount of time for heating is from about 5 seconds to about 10 minutes; Gao Par.0132 cited: “In a batch process, the mixture may be placed inside the electromagnetic energy source and exposed to electromagnetic radiation for a predetermined amount of time” & Par.0131 cited: “the exposure to electromagnetic radiation may be from about 5 seconds to about 10 minutes”; therefore,  Gao teaches the predetermined heating time as required by the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Matsuda temperature-controlled air supply device with the Gao microwave radiation device because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of heating the food material in the housing. MPEP 2143 I (B).  Additionally, microwave irradiation has several advantages over conventional heating and these include homogeneous, uniform and rapid heating (deep internal heating), and thus, larger quantities can be heated in a shorter time and with a more even temperature distribution. Furthermore, one more important advantage is that the application of microwave radiation to the mixture may achieve sterilization of the composition without cooking the mixture, as recognized by Gao [Gao, Par.0128-0129]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Matsuda Embodiment Fig.1 in view of Gao, by further adding the teaching of the predetermined heating time of 10 minutes or less, as taught by Gao; because the predetermined heating time of 10 minutes or less with microwave radiation is an optimal time obtained by Gao in order to effectively adjust the moisture content and achieve destruction of microorganisms at temperatures lower than that of conventional pasteurization due to significant enhancement or magnification of the thermal effects, as recognized by Gao [Gao, Par.0130-0132]. Advantageously, this creates products which are of low moisture content and which therefore have a longer shelf life.

Regarding claim 3, Matsuda Embodiment Fig.1 in view of Gao teaches the apparatus as set forth above, Matsuda Embodiment Fig.1 also discloses:
wherein the housing (hopper body 4, Matsuda fig.1) is horizontally placed in a horizontal direction (as shown in Matsuda fig.1), and the axial direction of a rotation shaft (rotation shaft 51, Matsuda fig.1) of the stirring shaft (stirring device 5, Matsuda fig.1) is the horizontal direction (as shown in Matsuda fig.1, the hopper body 4 is horizontally placed in a horizontal direction, the axial direction of the rotation shaft 51 of the stirring device 5 is horizontal direction).

Regarding claim 7, Matsuda Embodiment Fig.1 in view of Gao teaches the apparatus as set forth above, Matsuda also discloses:
wherein the stirring blade (blade includes portions 521 and 522, Matsuda fig.2) is formed in a rod shape (as shown in Matsuda fig.2 and indicated by Matsuda Col.3 lines 47-48, portion 521 is rod shaft; therefore, the blade is formed in a rod shape), and the area of a front end surface of the rod facing the inner surface of the housing is larger than the area of a cross section of a body portion of the rod perpendicular to the longitudinal direction of the rod (as shown in Matsuda annotated fig.2 below, the area of the front end surface of the rod facing the inner surface of the hopper body 4 is larger than the area of the cross section of the body portion of the rod perpendicular to the longitudinal direction of the rod).

    PNG
    media_image1.png
    691
    956
    media_image1.png
    Greyscale


Regarding claim 10, Matsuda Embodiment Fig.1 in view of Gao teaches the apparatus as set forth above, Matsuda Embodiment Fig.1 discloses further comprising:
a temperature sensor (multiple temperature sensors 4S; Matsuda fig.1, Col.3 line 1 & Col.4 line 26) that detects the temperature of the food material in the housing (multiple temperature sensors configured to detect the temperature of the raw powder in the hopper body 4, as indicated by Matsuda Col.3 lines 1-3), and the control device (controller 50, Matsuda fig.1) is configured to control at least the microwave irradiation device based on the temperature detected by the temperature sensor (as cited in incorporated in the rejection of claim 1 & as indicated by Matsuda Col.4 lines 18-21 & lines 26-37, controller 50 controls the heating source based on the temperature detected by the temperature sensor).

Regarding claim 11, Matsuda Embodiment Fig.1 in view of Gao teaches the apparatus as set forth above, Matsuda Embodiment Fig.1 also discloses:
wherein the food material comprises: wheat flour, barley flour, corn starch, oat flour, rye flour, rice flour, potato flour, buckwheat flour, soy flour, wheat grains, barley grains, corn grains, oats, rye grains, rice grains, buckwheat berries, and soybeans (it is noted that this limitation is intended use, and the Matsuda hopper 2 is capable of preheating granular food material as recited in the claim, because Matsuda Col.2 lines 60-63 cited: “Examples of the raw powder used herein may include conventionally known products such as wheat flour, strong flour, weak flour, barley flour, rye flour, oat flour, corn flour, etc.”).

Regarding claim 12, Matsuda Embodiment Fig.1 in view of Gao teaches the apparatus as set forth above, Matsuda Embodiment Fig.1 also discloses:
wherein the food processing machine (mixer 3, Matsuda fig.1) produces a dough of confectionery, bread or noodle (mixer 3 is used to produce dough of confectionery or bread, as indicated by Matsuda Col.4 lines 55-59: “The kneading and stirring device 34 is a device that kneads a material to be kneaded, which is a mixture of raw powder, water, and the like; and prepares dough of bread, sweets, and the like”).

Regarding claim 13, Matsuda Embodiment Fig.1 in view of Gao teaches the apparatus as set forth above, Matsuda Embodiment Fig.1 also discloses:
wherein the food processing machine (mixer 3, Matsuda fig.1) is a mixer that adds water into and kneads the food material to produce the dough (mixer 3 is a mixer that adds water into and kneads the food material to produce dough, as indicated by Matsuda Col.4 lines 55-59: “The kneading and stirring device 34 is a device that kneads a material to be kneaded, which is a mixture of raw powder, water, and the like; and prepares dough of bread, sweets, and the like”).

Regarding claim 15, Matsuda Embodiment Fig.1 discloses a granule preheating method of the granule preheating device according to claim 1 for preheating the food material (method to preheat raw powder such as wheat flour, strong flour, weak flour, or barley flour, rye flour, oat flour, or corn flour, etc., in hopper 2 at low temperature to a predetermined temperature, Matsuda Col.2 lines 60-63 & Col.4 lines 18-23) before processing the granular food material with [[a]] the food processing machine (before the power is transferred to the mixer 3, Matsuda fig.1), 
wherein the food material accommodated in the housing (hopper body 4 stores raw powder, as indicated by Matsuda Col.2 lines 64-65) is heated while being stirred so as to be uniformly preheated (the raw powder is uniformly heated while being  stirred in the hopper body 4, as indicated by Matsuda Col.2 lines 65-67 & Col.6 lines 19-24), and the preheating is performed until the temperature is increased to the predetermined preheating temperature of 25°C or higher and 30°C or lower (the temperature-controlled air supply device 6 is used to preheat the raw powder being stirred to the predetermined temperature of 20°C to 25°C before transferring the powder to the mixer 3 for processing, as indicated by Matsuda Col.4 lines 18-21 & Col.6 lines 20-24); Col.4 lines 20-21 cited: “controller 50 for setting the temperature of the temperature-controlled air” & Col.6 lines 20-24 cited: “the raw powder immediately before being kneaded by the mixer 3 can be heated or cooled to uniformly reach a predetermined temperature (for example, a temperature range of 20°C to 25°C when wheat flour is used as the raw powder).”).
Matsuda does not expressly disclose that the predetermined preheating temperature of 25°C or higher and 30°C or lower as required by the claim. 
However, the court has held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, Matsuda discloses that the raw powder temperature can be heated or cooled at a temperature suitable for preparing dough of bread, sweets, and the like because the hopper 2 has the stirring device, the temperature-controlled air supply device 6, and controller 50; and the raw powder can be heated or cooled to uniformly reach a predetermined temperature in order to stably prepare high-quality dough [Matsuda, Col.6 lines 16-25]. Therefore, the predetermined temperature is disclosed to be a result effective variable in that changing the predetermined temperature changes the quality of raw powder which affects the quality of dough.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matsuda, by making the predetermined temperature to be 25°C or higher and 30°C or lower as a matter of routine optimization since the court has held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05 II (A).
The modified Matsuda Embodiment Fig.1 teaches the method as set forth above, but does not teach:
the heating device is a microwave irradiation device that irradiates the granular food material with microwaves, and 
the predetermined preheating time of 10 minutes or less.
Gao teaches a granular food material preparation method (granular food material can comprise granular texture edible composition, as indicated by Gao Par.0117; and also flour, starches, proteins, etc., as indicated by Gao Par.0092), comprising:
the heating device is a microwave irradiation device that irradiates the granular food material with microwaves (the granular food material is heated by microwave radiation, as indicated by Gao Par.0127: “the heat process is electromagnetic radiation, especially, but not limited to, microwave radiation”; it is well known that microwave device irradiates microwaves), and 
the predetermined preheating time of 10 minutes or less (as indicated by Gao Par.0131-0132, the predetermined amount of time for heating is from about 5 seconds to about 10 minutes; Gao Par.0132 cited: “In a batch process, the mixture may be placed inside the electromagnetic energy source and exposed to electromagnetic radiation for a predetermined amount of time” & Par.0131 cited: “the exposure to electromagnetic radiation may be from about 5 seconds to about 10 minutes”; therefore,  Gao teaches the predetermined heating time as required by the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Matsuda temperature-controlled air supply device with the Gao microwave radiation device because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of heating the food material in the housing. MPEP 2143 I (B).  Additionally, microwave irradiation has several advantages over conventional heating and these include homogeneous, uniform and rapid heating (deep internal heating), and thus, larger quantities can be heated in a shorter time and with a more even temperature distribution. Furthermore, one more important advantage is that the application of microwave radiation to the mixture may achieve sterilization of the composition without cooking the mixture, as recognized by Gao [Gao, Par.0128-0129]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Matsuda in view of Gao, by further adding the teaching of the predetermined heating time of 10 minutes or less, as taught by Gao; because the predetermined heating time of 10 minutes or less with microwave radiation is an optimal time obtained by Gao in order to effectively adjust the moisture content and achieve destruction of microorganisms at temperatures lower than that of conventional pasteurization due to significant enhancement or magnification of the thermal effects, as recognized by Gao [Gao, Par.0130-0132]. Advantageously, this creates products which are of low moisture content and which therefore have a longer shelf life.

Claims 2, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. Embodiment Figure 1 (U.S. Patent No. 8,974,110 B2) in view of Gao et al. (U.S. Pub. No. 2018/0303121 A1), and further in view of Mizutani et al. (U.S. Patent No. 4,629,849 A).
Regarding claim 2, Matsuda Embodiment Fig.1 in view of Gao teaches the apparatus as set forth above, but does not teach further comprising:
a stirrer fan that rotates above the food material in the housing to scatters the microwaves above the food material, 
wherein the microwaves are irradiated from above the stirrer fan.
Mizutani teaches a microwave heating device (Mizutani fig.1), comprising:
a stirrer fan (fan 40c, Mizutani fig.1) that rotates above the food material (food is placed on platform 6; therefore, fan 40c rotates above the food material, Mizutani fig.1) in the housing (heating chamber 2, Mizutani fig.1) to scatters the microwaves above the food material (fan is used to scatters microwaves above the food, as indicated by Mizutani Col.1 lines 32-37), 
wherein the microwaves are irradiated from above the stirrer fan (microwaves are irradiated from the inner waveguide 22; therefore, microwaves are irradiated from above the fan 40c, as shown in Mizutani fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Matsuda Embodiment Fig.1 in view of Gao, by adding the teaching of fan is used to scatters the microwaves, as taught by Mizutani, in order to obtain uniform distribution of the microwave radiation for even irradiation of the material to be heated, as recognized by Mizutani [Mizutani, Col.1 lines 32-37].

Regarding claim 16, Matsuda Embodiment Fig.1 in view of Gao teaches the method as set forth above, but does not teach further comprising:
a stirrer fan that rotates above the food material in the housing to scatters the microwaves above the food material, 
wherein the microwaves are irradiated from above the stirrer fan, and 
the microwaves are scattered by [[a]] the stirrer fan.
Mizutani teaches a microwave heating device (Mizutani fig.1), comprising:
a stirrer fan (fan 40c, Mizutani fig.1) that rotates above the food material (food is placed on platform 6; therefore, fan 40c rotates above the food material, Mizutani fig.1) in the housing (heating chamber 2, Mizutani fig.1) to scatters the microwaves above the food material (fan is used to scatters microwaves above the food, as indicated by Mizutani Col.1 lines 32-37), 
wherein the microwaves are irradiated from above the stirrer fan (microwaves are irradiated from inner waveguide 22; therefore, microwaves are irradiated from above the fan 40c, as shown in Mizutani fig.1), and 
the microwaves are scattered by [[a]] the stirrer fan (microwaves are scattered by the fan, as indicated by Mizutani Col.1 lines 32-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Matsuda Embodiment Fig.1 in view of Gao, by adding the teaching of fan is used to scatters the microwaves, as taught by Mizutani, in order to obtain uniform distribution of the microwave radiation for even irradiation of the material to be heated, as recognized by Mizutani [Mizutani, Col.1 lines 32-37].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. Embodiment Figure 1 (U.S. Patent No. 8,974,110 B2) in view of Gao et al. (U.S. Pub. No. 2018/0303121 A1), and further in view of Matsuda et al. Embodiment Figure 4 (U.S. Patent No. 8,974,110 B2).
Regarding claim 4, Matsuda Embodiment Fig.1 in view of Gao teaches the method as set forth above, but does not teach:
wherein the housing is vertically placed in a vertical direction, and the axial direction of a rotation shaft of the stirring shaft is the vertical direction.
However, Matsuda Embodiment Fig.4 teaches:
wherein the housing (hopper body 14, Matsuda fig.4) is vertically placed in a vertical direction (as shown in Matsuda fig.4, hopper body 14 is vertically placed in a vertical direction), and the axial direction of a rotation shaft (rotation shaft 151, Matsuda fig.4) of the stirring shaft (stirring device 15, Matsuda fig.4) is the vertical direction (as shown in Matsuda fig.4, the axial direction of rotation shaft 151 of the stirring device 15 is the vertical direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Matsuda Embodiment Fig.1 hopper 2 (see fig.1) with the Matsuda Embodiment Fig.4 hopper 12 (see fig.4), because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of using the hopper to preheat the granular food material before transferring it to the mixer 3. MPEP 2143 I (B). 

Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. Embodiment Figure 1 (U.S. Patent No. 8,974,110 B2) in view of Gao et al. (U.S. Pub. No. 2018/0303121 A1), and further in view of Gillman et al. (U.S. Patent No. 6,824,821 B1).
Regarding claim 5, Matsuda Embodiment Fig.1 in view of Gao teaches the method as set forth above, but does not teach:
wherein the stirring blade is formed in a shape of being spirally wound along the inner surface of a wall of the housing.
Gillman teaches a mixer for granules (mixer 10, Gillman fig.1):
wherein the stirring blade (steel spiral blades 15, Gillman fig.1) is formed in a shape of being spirally wound along the inner surface of a wall of the housing (as shown in Gillman annotated fig.1 below, steel spiral blades 15 is formed in a shape of being spirally wound along the inner surface of the wall of the housing).

    PNG
    media_image2.png
    762
    848
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Matsuda Embodiment Fig.1 stirring device 5 (see Matsuda fig.1) with the Gillman steel spiral blades, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of stirring the granules material inside the housing. MPEP 2143 I (B). 

Regarding claim 6, Matsuda Embodiment Fig.1 in view of Gao and Gillman teaches the method as set forth above, Gillman also teaches:
wherein the stirring blade (steel spiral blades 15, Gillman fig.1) is configured by a main blade and an auxiliary blade (there are main blade and auxiliary blade as shown in Gillman annotated fig.1 in the rejection of claim 5 above; Gillman Col.6 lines 36-38 cited: “The mixer has two opposing steel spiral blades 15 that run from the mouth (i.e., top) of the mixer to the back (i.e., bottom) of the mixer in a spiral pattern”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Matsuda Embodiment Fig.1 stirring device 5 (see Matsuda fig.1) with the Gillman steel spiral blades, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of stirring the granules material inside the housing. MPEP 2143 I (B). 

Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. Embodiment Figure 1 (U.S. Patent No. 8,974,110 B2) in view of Gao et al. (U.S. Pub. No. 2018/0303121 A1), and further in view of Kaneko et al. (U.S. Pub. No. 2014/0346719 A1).
Regarding claim 8, Matsuda et al. Embodiment Figure 1 in view of Gao teaches the apparatus as set forth above, Matsuda et al. Embodiment Figure 1 also discloses:
wherein a rotation shaft (rotating shaft 51, Matsuda fig.1) of the stirring shaft (stirring device 5, Matsuda fig.2) is rotatably inserted into a through hole penetrating a wall of the housing (as shown in Matsuda annotated fig.2 below, rotating shaft 51 is rotatably inserted into a through hole penetrating a wall of the hopper body 4), and 
the rotation shaft (rotating shaft 51, Matsuda fig.1) has an annular portion (bearings 54, Matsuda fig.2) in the housing (hopper body 4, Matsuda fig.2) and on the outer periphery near the through hole (as shown in Matsuda annotated fig.2 below, bearings 54 in the hopper body 4 and on the outer periphery near the through hole).

    PNG
    media_image3.png
    743
    893
    media_image3.png
    Greyscale

Matsuda et al. Embodiment Figure 1 in view of Gao does not teach:
the annular portion is a bellows-like annular portion 
Kaneko teaches:
the annular portion is a bellows-like annular portion (bellows 252, Kaneko fig.2; the shaft 251 is inserted in the through hole and is fixed to the bellows 252, as indicated by Kaneko Par.0036)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Matsuda Embodiment Fig.1 bearings 54 (see Matsuda fig.2) with the Kaneko bellows, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of supporting the rotating shaft. MPEP 2143 I (B). Additionally, bellows is more flexible compared to rigid bearing; therefore, bellows couplings can flex without breaking the connection.

Regarding claim 9, Matsuda et al. Embodiment Figure 1 in view of Gao teaches the apparatus as set forth above, Matsuda et al. Embodiment Figure 1 also discloses:
wherein a rotation shaft (rotation shaft 51, Matsuda fig.1) of the stirring shaft (stirring device 5, Matsuda fig.2) is rotatably inserted into a through hole penetrating a wall of the housing (as shown in Matsuda annotated fig.2 above in the rejection of claim 8, rotating shaft 51 is rotatably inserted into a through hole penetrating a wall of the hopper body 4), and 
the housing (hopper body 4, Matsuda fig.2) has an annular portion (bearings 54, Matsuda fig.2) in which the stirring shaft is rotatably inserted into the housing and near the through hole (as shown in Matsuda annotated fig.2 above in the rejection of claim 8, bearings 54 in which the stirring device 5 is rotatably inserted into the hopper body 4 and near the through hole).
Matsuda et al. Embodiment Figure 1 in view of Gao does not teach:
the annular portion is a bellows-like annular portion 
Kaneko teaches:
the annular portion is a bellows-like annular portion (bellows 252, Kaneko fig.2; the shaft 251 is inserted in the through hole and is fixed to the bellows 252, as indicated by Kaneko Par.0036)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Matsuda Embodiment Fig.1 bearings 54 (see Matsuda fig.2) with the Kaneko bellows, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of supporting the rotating shaft. MPEP 2143 I (B). Additionally, bellows is more flexible compared to rigid bearing; therefore, bellows couplings can flex without breaking the connection.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. Embodiment Figure 1 (U.S. Patent No. 8,974,110 B2) in view of Gao et al. (U.S. Pub. No. 2018/0303121 A1), and further in view of Juengling et al. (U.S. Patent No. 5,667,833 A).
Regarding claim 14, Matsuda et al. Embodiment Figure 1 in view of Gao teaches the apparatus as set forth above, but does not teach: 
wherein the food processing machine is an extruder that has a rotating screw and extrudes the dough into a specific shape.
Juengling teaches a food processing machine (mixing and/or kneading device 1, Juengling fig.1):
wherein the food processing machine is an extruder (mixing and/or kneading device 1 is an extruder, Juengling fig.1) that has a rotating screw (two screws 4, Juengling fig.1) and extrudes the dough into a specific shape (two screws 4 rotating in the same direction and meshing with each other, namely the screws of a twin-screw extruder which forms pasta in a defined shape, as indicated by  Col.1 lines 24-25 & Col.11 lines 31; Col.11 lines 31 cited: “extruding the compressed dough in the shape of a pasta”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Matsuda Embodiment Fig.1 stirring device 34 (see Matsuda fig.1) with the Juengling twin-screw, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of mixing, kneading and stirring the dough. MPEP 2143 I (B). 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. Embodiment Figure 1 (U.S. Patent No. 8,974,110 B2) in view of Gao et al. (U.S. Pub. No. 2018/0303121 A1), and further in view of Gustavsson (U.S. Pub. No. 2019/0133157 A1).
Regarding claim 17, Matsuda Embodiment Fig.1 discloses a granule temperature adjustment device (kneading device 1, Matsuda fig.1) which preheats or precools a granular food material being stored to a predetermined temperature suitable for processing (raw powder such as wheat flour, strong flour, weak flour, or barley flour, rye flour, oat flour, or corn flour, etc., is uniformly heated or cooled in the hopper 2 of the kneading device 1 to a predetermined temperature; Col.2 lines 60-63, Col.4 lines 18-23, Col.5 lines 26-29) before processing the granular food material with a food processing machine (mixer 3, Matsuda fig.1), the granule temperature adjustment device (kneading device 1, Matsuda fig.1) comprising: 
a housing (hopper body 4, Matsuda fig.1) that accommodates a food material (hopper body 4 stores raw powder, as indicated by Matsuda Col.2 lines 64-65), 
a stirring shaft (rotation shaft 51, Matsuda fig.1) that rotates a stirring blade (stirring blade includes portion 521 and portion 522, Matsuda fig.2; fig.2 is an enlarged sectional view of the main parts of the kneading device in fig.1) to stir the food material in the housing (the raw powder is stirred in the hopper body 4, as indicated by Matsuda Col.2 lines 65-66), 
a granule preheating unit (temperature-controlled air supply device 6, Matsuda fig.1) that preheats the food material in the housing (temperature-controlled air supply device 6 is used to heat the raw power in the hopper body 4 to a predetermined temperature, as indicated by Matsuda Col.2 lines 66-67, Col.3 line 1, Col.4 lines 14-16, Col.5 lines 9-13), 
a temperature sensor (multiple temperature sensors 4S; Matsuda fig.1, Col.3 line 1 & Col.4 line 26) that detects the temperature of the food material in the housing (multiple temperature sensors 4S configured to detect the temperature of the raw powder in the hopper body 4, as indicated by Matsuda Col.3 lines 1-3), and 
a control device (controller 50, Matsuda fig.1) that is configured to control at least and the granule preheating unit based on the temperature detected by the temperature sensor (as cited in incorporated in the rejection of claim 1 & as indicated by Matsuda Col.4 lines 18-21 & lines 26-37, controller 50 controls temperature-controlled air supply device 6 based on the temperature detected by the temperature sensor); 
the control device (controller 50, Matsuda fig.1) is configured to control at least the granule preheating unit so as to preheat the granular food material being stirred by the stirring shaft until the temperature is uniformly increased to the predetermined temperature of 25°C or higher and 30°C or lower suitable for processing, when the temperature of the food material in the housing is lower than the predetermined temperature (as indicated by Matsuda Col.1 lines 47-50, when the food material temperature is lower than the predetermined temperature, the controller 50 is used to control the setting of temperature of the temperature-controlled air supply device 6 to preheat the raw powder being stirred to the predetermined temperature of 20°C to 25°C before transferring the powder to the mixer 3 for processing, as indicated by Matsuda Col.4 lines 18-21 & Col.6 lines 20-24); Col.4 lines 20-21 cited: “controller 50 for setting the temperature of the temperature-controlled air” & Col.6 lines 20-24 cited: “the raw powder immediately before being kneaded by the mixer 3 can be heated or cooled to uniformly reach a predetermined temperature (for example, a temperature range of 20°C to 25°C when wheat flour is used as the raw powder).”).
Matsuda does not expressly disclose that the predetermined preheating temperature of 25°C or higher and 30°C or lower as required by the claim. 
However, the court has held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, Matsuda discloses that the raw powder temperature can be heated or cooled at a temperature suitable for preparing dough of bread, sweets, and the like because the hopper 2 has the stirring device, the temperature-controlled air supply device 6, and controller 50; and the raw powder can be heated or cooled to uniformly reach a predetermined temperature in order to stably prepare high-quality dough [Matsuda, Col.6 lines 16-25]. Therefore, the predetermined temperature is disclosed to be a result effective variable in that changing the predetermined temperature changes the quality of raw powder which affects the quality of dough.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matsuda, by making the predetermined temperature to be 25°C or higher and 30°C or lower as a matter of routine optimization since the court has held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05 II (A).
The modified Matsuda Embodiment Fig.1 teaches the apparatus as set forth above, but does not teach:
a granule precooling unit that precools the food material in the housing, 
the control device that is configured to control at least the granule precooling unit based on the temperature detected by the temperature sensor,
wherein the granule preheating unit comprises a microwave irradiation device that irradiates the food material with microwaves; and 
the predetermined preheating time of 10 minutes or less.
Gao teaches a granular food material preparation method (granular food material can comprise granular texture edible composition, as indicated by Gao Par.0117; and also flour, starches, proteins, etc., as indicated by Gao Par.0092), comprising:
wherein the granule preheating unit comprises a microwave irradiation device that irradiates the food material with microwaves (the granular food material is heated by microwave radiation, as indicated by Gao Par.0127: “the heat process is electromagnetic radiation, especially, but not limited to, microwave radiation”; it is well known that microwave device irradiates microwaves), and 
the predetermined preheating time of 10 minutes or less (as indicated by Gao Par.0131-0132, the predetermined amount of time for heating is from about 5 seconds to about 10 minutes; Gao Par.0132 cited: “In a batch process, the mixture may be placed inside the electromagnetic energy source and exposed to electromagnetic radiation for a predetermined amount of time” & Par.0131 cited: “the exposure to electromagnetic radiation may be from about 5 seconds to about 10 minutes”; therefore,  Gao teaches the predetermined heating time as required by the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Matsuda temperature-controlled air supply device with the Gao microwave radiation device because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of heating the food material in the housing. MPEP 2143 I (B).  Additionally, microwave irradiation has several advantages over conventional heating and these include homogeneous, uniform and rapid heating (deep internal heating), and thus, larger quantities can be heated in a shorter time and with a more even temperature distribution. Furthermore, one more important advantage is that the application of microwave radiation to the mixture may achieve sterilization of the composition without cooking the mixture, as recognized by Gao [Gao, Par.0128-0129]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Matsuda in view of Gao, by further adding the teaching of the predetermined heating time of 10 minutes or less, as taught by Gao; because the predetermined heating time of 10 minutes or less with microwave radiation is an optimal time obtained by Gao in order to effectively adjust the moisture content and achieve destruction of microorganisms at temperatures lower than that of conventional pasteurization due to significant enhancement or magnification of the thermal effects, as recognized by Gao [Gao, Par.0130-0132]. Advantageously, this creates products which are of low moisture content and which therefore have a longer shelf life.
Matsuda Embodiment Fig.1 in view of Gao teaches the apparatus as set forth above, but does not teach:
a granule precooling unit that precools the food material in the housing, 
the control device that is configured to control at least the granule precooling unit based on the temperature detected by the temperature sensor,
Gustavsson teaches:
a granule precooling unit (vacuum pump 9, Gustavsson fig.1; see 35 U.S.C. 112(f) section above for this limitation interpretation) that precools the food material in the housing (vacuum pump 9 is used to cool the food material in the cavity 4 by decreasing the pressure inside the cavity, as indicated by Gustavsson Par.0016), 
the control device (controller 40, Gustavsson fig.2) that is configured to control at least the granule precooling unit (vacuum pump 9, Gustavsson fig.1) based on the temperature detected by the temperature sensor (temperature probes 41a and 41b, Gustavsson fig.2) [controller 40 is used to control the vacuum pump and other components based on the temperature detected by temperature probes, as indicated by  Gustavsson Par.0121],
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Matsuda in view of Gao, by adding the teaching of vacuum pump, as taught by Gustavsson, in order to reduce the pressure inside the housing, and thereby reducing the temperature of the food inside the cavity to ensure that the granular food material can always be maintained at the desired temperature in order to prepare high-quality kneaded dough.

Regarding claim 18, Matsuda Embodiment Figure 1 in view of Gao and Gustavsson teaches the apparatus as set forth above, and also teach a granule temperature adjustment method of the granule temperature adjustment device according to claim 17 for preheating or precooling the food material (method to preheat and precool the raw powder such as wheat flour, strong flour, weak flour, or barley flour, rye flour, oat flour, or corn flour, etc., in the hopper 2 of the kneading device 1 to a predetermined temperature; Col.2 lines 60-63, Col.4 lines 18-23, Col.5 lines 26-29) before processing the (mixer 3, Matsuda fig.1), 
wherein when the temperature of the food material accommodated in the housing is lower than the predetermined temperature (as cited and incorporated in the rejection of claim 17 above, or as indicated by Matsuda Col.1 lines 47-50, the food material temperature is lower than the predetermined temperature; therefore, the temperature controlled air supply device 6 is used to heated the food to predetermined temperature, as indicated by Matsuda Col.2 lines 66-67, Col.3 line 1, Col.4 lines 14-16, Col.5 lines 9-13), the food material accommodated in the housing is irradiated with microwaves while being stirred so as to be uniformly preheated (as cited, explained and incorporated in the rejection of claim 17 above, Matsuda discloses the food material accommodated in the hopper body 4 is heated while being stirred so as to be uniformed preheated, and Gao teaches the heating source is the microwave radiation, see the rejection of claim 17 above), and 
the preheating is performed until the temperature is increased to [[a]]the predetermined temperature of 25°C or higher and 30°C or lower within [[a]]the predetermined preheating time of 10 minutes or less (as cited, incorporated and explained in detail in the rejection of claim 17 above, see the rejection of claim 17).

Conclusion
The following prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Scheurs et al. (U.S. Pub. No. 2014/0027445 A1) discloses a mixing apparatus comprising an agitator positioned within a housing for rotation about a rotational axis and in a closely spaced relation with the housing, and a microwave energy source is directed into the housing for heating the product.
Horton (U.S. Pub. No. 2016/0278404 A1) discloses a method for pre-heating a granular food product, such as wheat flour, soluble dietary fibre, prebiotic dietary fibre, polydextrose and soluble corn fibre.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761